﻿It
gives me great pleasure to extend to you, Sir, our
sincere congratulations on your election to the
presidency of the fifty-eighth session of the General
Assembly. Allow me to wish you and the members of
the Bureau every possible success. I should also like to
express our thanks and appreciation to your predecessor,
Mr. Jan Kavan, President of the fifty-seventh session, for
his great efforts in conducting the work of the General
Assembly. It also gives me pleasure to recognize
Secretary-General Kofi Annan, who deserves our sincere
thanks, respect and admiration for his tireless efforts.
Today, the world is experiencing a difficult,
critical and highly complex phase in international
relations, marked by political and strategic changes
affecting the elements and objectives of those relations.
This is the result of the emergence of a new,
complicated and multifaceted set of problems and acute
regional and international crises, whose root causes we
must deal with promptly and in a serious manner.
Moreover, we must prevent such crises from worsening
and spreading. We must therefore strive to strengthen
the role of the United Nations, enhance its institutions
and provide it with the essential resources so it can
fulfil its mission throughout the world.
First, it is imperative that we mobilize the
political will needed to enable the Organization to
shoulder its responsibilities and carry out its duties.
That is particularly important for the permanent
members of the Security Council because those
countries bear the primary responsibility for achieving
that goal, which will enable the Organization to
perform its functions in a genuinely democratic spirit,
reflecting the new international conditions and the
interests and aspirations of all peoples of the world
without exclusion or preference.
In that context, we underline the need to reach
agreement on a new formula for the composition of the
Security Council and to modernize its working
methods, as it is the international body charged with
the primary responsibility for maintaining international
peace and security. The Council’s current composition,
working methods and decision-making process do not
respond to the needs of the international community or
give Member States an opportunity to speak on the
vital and critical issues that affect us all.
In the State of Qatar, we were shocked and
saddened by the horrific attack on the United Nations
headquarters in Baghdad. That attack claimed the lives
of many innocent victims: the United Nations staff
members who were carrying out their humanitarian
mission, foremost among them the Special
Representative of the Secretary-General, Mr. Sergio
Vieira de Mello, and many Iraqis. That heinous act of
terrorism illustrates in our view the nature of the
challenges and the seriousness of the threats besetting
the work of the United Nations and international
humanitarian organizations in Iraq and elsewhere. We
also strongly condemn the terrorist act targeting the
United Nations headquarters in Iraq earlier this week.
The difficult and tragic circumstances now
prevailing in the brotherly country of Iraq compel us to
cooperate in order to help the Iraqi people overcome
that situation and its consequences.
I must underline once again the fundamental
principles underlying our position with respect to the Iraqi
crisis and the means necessary to deal with it. We have
consistently affirmed our commitment to the territorial
integrity, national unity and sovereignty of Iraq and to
the right of Iraqis to self-determination, to the restoration
of their independence and sovereignty and to the
reconstruction of their homeland, as well as to their right
to live in dignity and freedom in their own land.
In that context, we look forward to the success of
the international efforts to strengthen security and
stability in Iraq. We call upon the coalition forces to
10

achieve that essential objective and to intensify
coordination with the competent international bodies
and institutions in order to pave the way for the
country’s return to normalcy. We call upon the
coalition forces to allow the Iraqi people, of all factions
and political trends, to exercise their legitimate right to
choose their own political leadership through free,
democratic elections, giving expression to their
aspirations, hopes and wishes.
In that regard, we also welcome the establishment
of the Interim Governing Council and the interim Iraqi
Government that emerged from it; they mark an
important positive step, and we hope that they will
contribute to achieving the desired transition towards
consolidated democracy in the country and the
reconstruction and rehabilitation of Iraqi State
institutions. That should be accomplished by drafting a
new constitution, holding free democratic elections,
putting an early end to the occupation through a
specific timetable and allowing Iraq to reclaim its
rightful position in the region and in the larger
international community.
We urge the United Nations to play an effective,
essential role in helping Iraq achieve those objectives.
Moreover, the international community is urgently called
upon to help in Iraq’s reconstruction and to meet the Iraqi
people’s needs in various areas in order to build a new
Iraq of democracy, equality and respect for human rights.
With regard to developing Iraq’s infrastructure of
higher education, it is noteworthy that the consort of
His Royal Highness the Emir of the State of Qatar, Her
Royal Highness Sheikha Mozah bint Nasser Al-Misnad,
Special Envoy for Basic and Higher Education + 5 of the
United Nations Educational, Scientific and Cultural
Organization (UNESCO), launched a lofty initiative in
a statement before the World Conference on Higher
Education, held in Paris at UNESCO headquarters. The
initiative called for the establishment of an
international fund for Iraqi higher education, with the
objective of providing both immediate and long-term
assistance for the rehabilitation of higher education in
brotherly Iraq. The State of Qatar has made the first
contribution to the fund, in the amount of $15 million.
My country has also been participating in
international efforts to rebuild Iraq. It has developed a
special programme that includes the building of
hospitals and educational and residential units. In
addition, we have a special programme in Afghanistan
that assists in the rebuilding of that country; the
programme’s cost has amounted to $62 million thus far.
The Arab-Israeli conflict and the question of
Palestine are at the top of the list of the conflicts that
need concerted action in order to achieve a just, final
and comprehensive solution, particularly in the light of
the continuation and acceleration of the bloody
confrontation that has raged between the Palestinian
people and Israeli occupation forces for so many years.
It must be noted that we in the State of Qatar have
welcomed the road map. We expressed our support for
the Quartet’s efforts to have both sides begin
implementing the various stages of the road map, in
keeping with the vision articulated by Mr. George
Bush, President of the United States, as a basis for the
final solution of establishing two States living side by
side. We did so despite the many difficulties, obstacles
and setbacks encountered by those efforts in the past
few weeks. We must also firmly stress that
implementation of the road map cannot be undertaken
by only one side — the Palestinian people. It requires
that the Israeli side also fulfil its obligations and take
the necessary actions in that regard.
All of the aforementioned requires that the
international community and the members of the
Quartet — particularly the United States of America —
intervene, intensify their efforts and increase their
pressure on the Israeli Government so that it will do its
part, in return for the Palestinians’ commitment to do
theirs. Thus, Israeli occupation forces must refrain
from carrying out assassinations, must lift the siege that
they have imposed on Palestinian territories, enable the
Palestinians to live in security, peace and dignity on their
own land and to move freely in their own areas, put an
end to the policies of starvation, humiliation and house
demolition, and cease construction of the buffer wall
currently being built by the Israeli authorities.
In that connection, I cannot fail to note the positive
gesture that we witnessed a few days ago by the Libyan
Government’s closing of the Lockerbie file, an outcome
that was achieved in cooperation with the other parties
concerned and in the context of United Nations
institutions. We should also note the positive response
of the Governments of the United States, the United
Kingdom and France to that gesture, which bore fruit
and ultimately led to the conclusion of an agreement.
The phenomena of terrorism and extremism
continue to be among the most important challenges


facing the world. As we express our total rejection and
condemnation of those subversive phenomena — in all
their forms and manifestations, and regardless of their
sources or motivations — we reaffirm that we stand by
the side of the international community and that we
support whatever efforts and measures are required to
eliminate terrorism and to strengthen the foundations
of security and stability.
Democracy is an expression of responsible
participation in political decision-making. It involves
the establishment of State institutions and adherence to
the rule of law within the State; it provides for
accountability and for assessment of the performance of
governmental institutions; it ensures good governance
and safeguards the rights of citizens. As such, it is the
best way to achieve the priorities of national
development and the objectives of modernization and
reform, to which our peoples and societies aspire. On
the basis of those principles, the State of Qatar recently
conducted a referendum on a political Constitution that
gives women the right to political participation, both as
voters and as candidates for Parliament, which will be
elected through the ballot box for the first time. The
Constitution also governs the relationship between the
Government and the people and provides for the
separation of the three branches of government.
With regard to human rights, an independent human
rights commission has been established in the State of
Qatar. The commission submits its recommendations to
competent State authorities with a view to developing
and improving civil liberties. As promoting awareness
of civil rights requires that we improve education and
upgrade its standards — as well as expanding it to
include all segments of society — we have restructured
our educational system. Moreover, a number of well-
known universities based in developed countries have
set up branches in the State of Qatar.
In conclusion, the fulfilment of our aspirations
lies in affirming the role of the United Nations, in
enhancing its position and in maximizing its potential.
It is through the Organization that we hope to establish
international relations on the basis of understanding,
cooperation and common interests. And it is through
the United Nations that we hope one day to succeed in
settling crises and disputes; eliminating threats of
violence, the use of force and terrorism; and ending the
wasting of resources and energies on wars and
conflicts, directing them instead to the service of
development, progress and prosperity. Similarly, we
aspire to a new world built on the principles of justice,
equality, liberty, democracy and peaceful coexistence
among all the world’s peoples, nations and cultures.
That is an aspiration that our peoples, our youth and
our future generations fully deserve. It is an aspiration
to which we are wedded and which we cherish, because
that vision occupies the highest priority in building the
world of the future: the world that we all seek and
desire. It is a world that we hope one day to attain as an
international community — as one family living
together on this planet, God willing.






